THE THIRTEENTH COURT OF APPEALS

                                    13-18-00024-CV


                                   City of Weslaco
                                           v.
                            Raquel Trejo and Roberto Trejo


                                 On appeal from the
                 County Court at Law No. 1 of Hidalgo County, Texas
                          Trial Cause No. CL-10-4248-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court.     The Court orders the judgment of the trial court

REVERSED and the cause REMANDED to the trial court for further proceedings

consistent with its opinion. Costs of the appeal are adjudged against appellees.

      We further order this decision certified below for observance.

June 21, 2018